DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 10 March 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The substitute specification filed 10 March 2022 is entered. 

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. 
Applicant argues the bends in Figure 3 of Weaver’510 do not engage the vessel wall and therefore, Ravenscroft’558 in view of Weaver’510 do not disclose claim 58 elements (e) through (i). 
Pages 7-8 of the 12/13/2021 Office Action describe the features of the resulting device of Ravenscroft’558 in view of Weaver’510. In particular, Ravenscroft’558’s second plurality of  members 18 are in contact with the vessel wall (see column 4, lines 10-21). Weaver’510 is merely relied upon to teach bends, as outlined in the rejection. The addition of these bends will not prevent Ravenscroft’s second plurality of members from contacting the vessel wall. 
For these reasons, the rejections are maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 58, 63, 68, 73, 85-100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft et al. (US Patent 6,007,558) in view of Weaver (US Patent Application 2004/0186510). 
Claim 58:  Ravenscroft’558 teaches a blood clot filter (column 3, lines 37; 10) comprising a trap (Figure 1) having a leading end (12) and a trailing end (towards 28) and a longitudinal axis. The trap is collapsible and radially expandable outwardly along the longitudinal axis (column  2, lines 45-50) to contact and penetrate an inner wall of the blood vessel (column 5, lines 1-2) to provide a downstream migration resisting force (column 4, lines 55-58).  
The trap has a plurality of elongate spaced members (26) having ends centrally interconnected at the longitudinal axis (12) and remote ends (at 28) extending radially away from the longitudinal axis towards the trailing end of the trap (Figure 1). 
The plurality of members includes a first plurality of members (26) having a hook (28) pointing away from the longitudinal axis to engage and penetrate the vessel wall in the expanded configuration (column 4, lines 53-58). The hook (28) includes an anchor to retard movement in the downstream direction (column 4, lines 55-58). The hooks (28) are formed with a maximum migration force so that a force in an opposite direction above this amount will cause the hook to straighten (column 4, line 60 to column 5, line 8). 
	The trap further has a second plurality of members (18). Each of the members (18) has a proximal end (towards hub 12) and a distal end (end towards element 28), and a length. 
The distal end of Ravenscroft’558’s second plurality of members (18) contact the vessel wall (column 4, lines 10-21). 
Ravenscroft’558 fails to teach the second plurality of members have multiple protruding portions next to the member distal end that are configured to engage the vessel wall next to the trailing end. 
	Like Ravenscroft’558, Weaver’510 is directed towards a blood clot filter (paragraph [0001]). The filter (Figure 1) has a trap having leading end (towards 24) and a trailing end (towards the bottom with respect to the page in Figure 1). The trap has a first plurality of members (16) and a second plurality of members (18). The second plurality of members (18) are provided with multiple protruding portions (30) next to the distal end (i.e. end of legs towards the trailing end of the filter). There are recesses between the protrusions. The protrusions are convexly curved outer portions connected to other protrusions via curved connecting portion (see annotated copy of Figure 3 below). 
Weaver’510 shows that the second plurality of protrusions have a generally linear section that is proximal to the protruding portions (linear section is adjacent to the hub 24). 

    PNG
    media_image1.png
    533
    444
    media_image1.png
    Greyscale

Weaver’510 teaches the protrusions are advantageous for increasing the total surface area along the filtering members and they increase clot capturability while maintaining blood flow through the filter (paragraph [0022], [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second plurality of legs taught by Ravenscroft’558 such that the second plurality of legs are provided with protruding portions 30, as taught by Weaver’510, in order to provide the stated advantages. 
	In the resulting device of Ravenscroft’558 in view of Weaver’510, Ravenscroft’558’s second plurality of members are curved and engage with a vessel wall (as shown in Ravenscroft Figure 1 and at column 4, lines 10-21). By providing the Ravenscroft’558’s second plurality of members with the protruding portions taught by Weaver’510, the protruding portions will contact the vessel wall while the recesses and connecting portions will not contact the vessel wall. In Ravenscroft, the distal end of the second plurality of members will engage a vessel wall in a wider channel while a more proximal part of the second plurality of members will contact the vessel wall in a narrower channel. When Ravenscroft’s second plurality of members are provided with protruding portions as discussed above, the protruding portions will be in contact with vessel wall as discussed above because they are part of the second plurality of members. 
	Claim 63: Weaver’510 shows the majority of the generally linear section is spaced proximally away from the protruding portions. Providing the struts with a linear proximal section would be obvious to one of ordinary skill in the art because the purpose of Weaver’510’s protrusions is to increase the surface area along the filtering portion: as the plurality of members converge towards the hub at the proximal end, the relative surface area of the struts increases because the plurality of members are positioned more densely rendering the protrusions less beneficial since the total surface area in this part of the filter is already relatively large. 
	Claim 68: Weaver’510 shows a spacing portion on each member of the plurality of second plurality that is not part of the protrusions (see the annotated copy of Figure 1 in the rejection to claim 58 above). This spacing portion is located proximally of the protrusions. This arrangement would be obvious to one of ordinary skill in the art because the purpose of Weaver’510’s protrusions is to increase the surface area along the filtering portion: as the plurality of members converge towards the hub at the proximal end, the relative surface area of the struts increases because the plurality of members are positioned more densely rendering the protrusions less beneficial since the total surface area in this part of the filter is already relatively large. 
	Claim 73: Ravenscroft’558 shows a linear distal section on the second plurality of members (see the annotated copy of Figure 1 below). 

    PNG
    media_image2.png
    504
    601
    media_image2.png
    Greyscale

	
Weaver’510 shows a linear distal section positioned distally of the bend (see the annotated copy of Figure 1 in the rejection to claim 58 above). 
Claim 85: Weaver’510 shows that the bends on the second plurality of members are in the radial direction (see Figures 1 and 2). 
Claim 86: Ravenscroft’558 teaches the first plurality of members (26) are longer than the second plurality of members (18). 
Claim 87: Ravenscroft’558 teaches a hub (12). Each of the first plurality of members (26) are attached to the hub (Figure 1). 
Claim 88: Ravenscroft’558 teaches a hub (12). Each of the second plurality of members (18) are attached to the hub (Figure 1). 
Claim 89: Ravenscroft’558 does not teach each member of the first plurality of members has a bend. However, Weaver’510 teaches providing the first plurality of members (26) with a bend (28)  for increasing the total surface area along the filtering members and they increase clot capturability while maintaining blood flow through the filter (paragraph [0022], [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first plurality of legs taught by Ravenscroft’558 such that the second plurality of legs are provided with protruding portions 28, as taught by Weaver’510, in order to provide the stated advantages. 
Claim 90: Ravenscroft’558 in view of Weaver’510 teach the second plurality of members have multiple protruding portions (see the rejection to claim 58). These are considered bends (see element 20 in Weaver’510 Figure 1). 
Claim 91: The bend (28) of Weaver’510 is spaced proximally from the distal/free tip of the first plurality of members. 
Claim 92: There are multiple protruding portions (20, 30)  on the second plurality of members in Weaver’510. The most proximal of these could be considered the bend for the purpose of rejection these claims. Further, Weaver’510 shows the second plurality of members (18) have a bend immediately adjacent to the hub (24) in Figure 1. 
Claim 93: Ravenscroft’558 teaches a hub (12). Each of the first plurality of members (26) are attached to the hub (Figure 1). The first plurality of members all have a hook (28) at the distal/free end. 
Weaver’510 teaches a hub (24) and each of the first plurality of members (12) are attached to the hub. The first plurality of members also have a hook (34) at the distal/free end. 
Weaver’510 teaches bends along the length (see the rejection to claim 89 above). All of the bends are disposed between the hook at the distal/free end and the hub (see Figure 1). 
Claim 94: Ravenscroft’558 teaches a hub (12). Each of the second plurality of members (18) are attached to the hub (Figure 1). 
Weaver’510 teaches a hub (24) and each of the second plurality of members (18) are attached to the hub. 
Weaver’510 teaches bends along the length (see the rejection to claim 90 above). Further, Weaver’510 shows the second plurality of members (18) have a bend immediately adjacent to the hub (24) in Figure 1 – this means there is a bend between the protruding portions and the hub. 
Claim 95: The first plurality of members and the second plurality of members of Ravenscroft’558 define upstream and downstream corollas (see Figure 1). 
Claim 96, 97: Ravenscroft’558 shows the second plurality of members (20) have a bowed shape is configured to engage the vessel wall, depending on the size of the wall– particularly between elements 22 and the free/distal end near 24, as identified in Figure 1. 
As discussed in the rejection to claim 58, Weaver’510 renders it obvious to provide the second plurality of members (20) with a plurality of bends. In the resulting device of Ravenscroft’558 in view of Weaver’510, these bends from Weaver’510 would be providing on the bowed members of Ravenscroft’558. The would engage with the vessel wall due to the bowed shape of the members. 
Claim 98: In the resulting device of Ravenscroft’558 in view of Weaver’510, the bend on the first plurality of members are spaced closer to the longitudinal axis than the hook (The hook is at the free/distal end of the member in both Ravenscroft’558 and Weaver’510 . Weaver’510 is relied upon to teach the bends: All of the bends are located proximal to the free/distal end of the member. In both Ravenscroft’558 and Weaver’510, the first members expand radially outwardly from the hub at the proximal end of the members. Therefore, the bend is spaced closer to the central/longitudinal axis than the hook at the distal/free end.)
Claim 99, 100: In the resulting device of Ravenscroft’558 in view of Weaver’510, the bend on the second plurality of members are spaced closer to the longitudinal axis than the protrusions (Weaver’510 shows the second plurality of members (18) have a bend immediately adjacent to the hub (24) in Figure 1. In both Ravenscroft’558 and Weaver’510, the second members expand radially outwardly from the hub at the proximal end of the members. Therefore, the bend is spaced closer to the central/longitudinal axis than the protrusions, which are identified in the rejection to claim 58 above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        31 May 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771